Case 5:20-cv-01219-JGB-KK Document 3 Filed 06/19/20 Page 1 of 2 Page ID #:14



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 20-1219-JGB (KK)                                  Date: June 19, 2020
 Title: Haoren Ma v. Loretta E. Lynch, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                               Not Reported
                Deputy Clerk                                           Court Reporter


      Attorney(s) Present for Petitioner:                    Attorney(s) Present for Respondent:
                None Present                                            None Present

Proceedings:      (In Chambers) Order to Show Cause Why this Action Should Not Be
                  Dismissed

                                                 I.
                                            BACKGROUND

         On June 15, 2020, Tina Honglin Guan, purportedly on behalf of her husband, Petitioner
Haoren Ma (“Petitioner”), filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241
(“Petition”) challenging Petitioner’s “unlawful prolonged detention” at the Adelanto Detention
Facility. ECF Docket No. (“Dkt.”) 1. The Petition, however, appears subject to dismissal because it
is not signed by Petitioner. The Court will not make a final determination regarding whether the
federal Petition should be dismissed without giving Petitioner an opportunity to address this issue.

                                                II.
                                            DISCUSSION

         Petitioner Haoren Ma did not sign the Petition. The district court may dismiss or refuse to
file a petition that is unsigned or unverified by the petitioner. See Hendricks v. Vasquez, 908 F.2d
490, 491 (9th Cir. 1990); Application of Gibson, 218 F.2d 320 (9th Cir. 1954), cert. denied, 348 U.S.
955 (1955). In addition, while Petitioner’s wife, Tina Honglin Guan, purports to bring this action
pro se on behalf of Petitioner, a non-lawyer may not represent in litigation anyone other than
himself or herself. See Campbell v. Burt, 141 F.3d 927, 931 (9th Cir. 1998); Johns v. Cty. of San
Diego, 114 F.3d 874, 877 (9th Cir. 1997).

///


 Page 1 of 2                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 5:20-cv-01219-JGB-KK Document 3 Filed 06/19/20 Page 2 of 2 Page ID #:15



                                              III.
                                             ORDER

        The Petition, therefore, appears subject to dismissal. Hence, no later than July 9, 2020
Petitioner is ORDERED TO SHOW CAUSE why the Petition should not be dismissed. Petitioner
must respond in writing by either (a) clearly explaining why the deficiency referenced above does not
warrant dismissal; or (b) filing a First Amended Petition curing the above referenced deficiency. The
First Amended Petition shall be complete in itself. It shall not refer in any manner to the original
Petition. In other words, Petitioner must start over when preparing the First Amended Petition.

      The Court expressly warns Petitioner that failure to timely file a response to this
Order will result in the Court dismissing this action without prejudice for his failure to
comply with court orders and failure to prosecute. See Fed. R. Civ. P. 41(b).

        The Clerk of Court is directed to serve a copy of this Order on Petitioner at his current
address of record and on Tina Honglin Guan at the return address on the envelope in which she
mailed the Petition to the Court.

        IT IS SO ORDERED.




 Page 2 of 2                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
